DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1-7, in the paper of 7/29/2021, is acknowledged.  Applicants' arguments filed on 7/29/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-12 are still at issue and are present for examination.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-6, 8-12 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Campopiano et al. US 7,883,879, February 8, 2011 is withdrawn based upon applicants amendment and arguments presented in the paper of 7/29/2021.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest an engineered polynucleotide encoding an engineered polypeptide comprising an amino acid sequence with at least 95% sequence identity to SEQ ID NO:4 and an arginine or lysine at position X249 as compared to SEQ ID NO:4, and wherein said polypeptide has ketoreductase activity .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
9/8/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652